The court, at the instance of the defendant, directed a verdict in favor of the defendant on the negligence count of the complaint, and submitted the case to the jury on the wanton count, refusing the affirmative charge and other special charges requested by the defendant as to this count.
Special charges 30, 31, and 32 assume that the operation of the street car at "a reckless rate of speed" was essential to the existence of wanton injury. The word "reckless" implies only a want of care; and while a reckless disregard of consequences in the operation of the street car, coupled with a knowledge of conditions from which injury is likely and will in all probability result, whether the car was negligently operated or not, was an essential element of wanton injury, it was not necessary that the plaintiff show that the car was operated at a reckless rate of speed, and the charges imposing this burden on the plaintiff were refused without error. McNeil v. Munson, 184 Ala. 420, 63 So. 992; L.  N. R. R. Co., v. Barker, 96 Ala. 435, 11 So. 453; Stringer v. Ala. Min. R. R. Co., 99 Ala. 397, 13 So. 75.
After consideration of the evidence by the court en banc, the opinion prevails that the evidence afforded an inference that the collision between the plaintiff's automobile and defendant's street car was the result of wantonness on the part of the motorman in operating the car over the street crossing with a reckless disregard of the safety of those who were probably crossing the tracks of the defendant at the time, and that the affirmative charge as to the wanton count was refused without error. M.  C. R. R. Co. v. Martin, 117 Ala. 367,23 So. 231; Weatherly v. N.C.  St. L. Ry. Co., 166 Ala. 575,51 So. 959; L.  N. R. R. Co. v. Lloyd, 186 Ala. 119,65 So. 153; A. G. S. R. R. Co. v. Guest, 144 Ala. 379,39 So. 654.
Affirmed.